DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant' s amendment received on 08/13/2021. 
Claims 5, 6, 8 have been amended.
Claims 1-4 have been cancelled.
Claims 12-29 have been added.
Claim Objections
Claim 11 is objected to because of the following informalities: 
Claim 11, line 1, “The system” should change to –The method --
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation " the adjusted signal" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the transformation of the bandpass filtered signal" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the adjusted digital signal" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation " the transformed digital signal" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 5-7, 9-11 and 13-29 are rejected because they depend directly from claims 8 and 12.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 8:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of generating, applying, adjusting, transforming, and detecting fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of generating, applying, adjusting, transforming, and detecting is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the citation of generic computer components, fall within grouping of Mental Processes. Thus, the claim recites Mental Processes. A person can generating a digital measurement signal from an analog measurement signal responsive to mechanical vibration emanating from the machine detected by a vibration sensor; applying a bandpass filter on the digital measurement signal to extract a resonance frequency signal that corresponds to vibrations emanating from the machine part; adjusting a number of samples for each revolution in the filtered digital measurement signal based on a measured speed of revolution of the shaft; -2-Application No.: 17/024509 Filing Date: September 17, 2020 transforming the adjusted signal into a frequency domain; and detecting said operating condition based on the transformation of the bandpass filtered signal in her mind, or using a personal computer. As such, the recited acts of generating, applying, adjusting, transforming, and detecting here reasonably can be characterized as involving mental processes, including evaluation and judgment. The 2019 Guidance expressly recognizes mental processes as constituting an abstract idea. 2019 Guidance, 84 Fed. Reg. at 52. Accordingly, the limitations recite a judicial exception to patent-eligible subject matter under step 2A, prong 1, of the 2019 Guidance.
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Step 2B = No, the claim does not provide an inventive concept (significantly more than the abstract idea). The claim is ineligible.
Dependent claims 5-7, 9-11 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Robinson et al. (US 5,895,857).
Regarding claim 8, Robinson et al. disclose a method for detecting an operating condition of a machine (Col.1, lines 8-13) including a machine part associated with a shaft configured to rotate at a variable speed (Fig.1, Col.5, lines 44-49: a fault detection system 20 for detecting faults of rotating elements within, for example, a gearbox 24 having an input shaft 27, an output shaft 29, and a gear train 25 includes a signal processing unit 22 which receives an input from vibration sensor 28 on line 32 and a shaft speed sensor 30 input on line 34), the method comprising: 
generating a digital measurement signal from an analog measurement signal responsive to mechanical vibration emanating from the machine detected by a vibration sensor (28)(Col.5, line 66-Col.6, line 8) ; 
applying a bandpass filter on the digital measurement signal to extract a resonance frequency signal that corresponds to vibrations emanating from the machine part (Col.1, lines 44-61: The transducer converts the vibrations into an electrical signal which is filtered to obtain selected frequencies of the electrical signal);
 adjusting a number of samples for each revolution in the filtered digital measurement signal based on a measured speed of revolution of the shaft (e.g. Col.11, lines 42-61: The input process of the PTach circuit 200 measures the time to complete each revolution of the output shaft 29 and observes incremental changes in speed during each succeeding revolution. A more accurate and clean tachometer signal is obtained by correcting the signal to eliminate added pulses and to compensate for dropped pulses. An error resulting from dropped or added pulses, or any other error, is assumed to have occurred if the time between two tachometer pulses indicates a change in speed of 25% or greater during one revolution); -2-Application No.: 17/024509 Filing Date: September 17, 2020 
transforming the adjusted signal into a frequency domain (e.g. Col.13, lines 46-61: The data collector 26, which has its own sample rate frequency, samples the peak held values of hold buffer 114 when switch 108 is in the first closed position 108a, and similarly samples the peak held values of hold buffer 116 when switch 108 is in the second closed position 108b. The peak held samples are synchronously averaged over time with the PTach signal so that the only peak held amplitudes which are not averaged out are those which regularly reappear at the same angular rate and at the same rotation speed as the PTach signal. These remaining synchronously averaged vibration signals can be transformed by a fast Fourier transform to the frequency domain to reveal the fundamental frequency of impact events); and  detecting said operating condition based on the transformation of the bandpass filtered signal (e.g. Col.14, lines 32-52).
Allowable Subject Matter
Claim 12-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862